Citation Nr: 1403553	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  03-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1969.  

This matter arises before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board previously adjudicated the Veteran's claim in January 2011.  The Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, was denied.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision that vacated the Board's decision in April 2012.  The case was returned to the Board for further proceedings consistent with that decision.

Thereafter, the Board remanded the Veteran's claim to the RO in March 2013 for further development and adjudication.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that it is necessary to remand the Veteran's claim again to ensure that there is a complete record upon which to make a decision so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In March 2013, this matter was remanded for additional extensive development, including requests for additional medical records, stressor information and verification, and an additional VA examination.  A careful review of the Veteran's claims file, including his virtual claims file, indicates that extensive work was undertaken to complete the remand requests.  A few development requests, however, remain open.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the March remand, the Board requested that the Veteran identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The Veteran's representative responded in an April 2013 letter that the Veteran is treated for his claimed PTSD at the South Bend, Indiana, VA Medical Center.  The Veteran's representative requested that these records be obtained.  A review of the claims file, including his virtual file, indicates that the last VA treatment records of record are from August 2006.  Consequently, it is clear that these additional records were not obtained and should be on remand.  

In addition, upon remand, the RO was asked to make an appropriate inquiry of either the Marine Corps or the Naval Criminal Investigative Service (NCIS) in regard to the claimed death(s) that occurred during boot camp.  NCIS was contacted and responded that they were unable to provide any records related to the request.  Additional request was not made of the Marine Corp,  however, to verify the death of the soldier in question.  The name of the soldier and the date and location of the death was provided by the Veteran.  If this death occurred in boot camp, as alleged, the relevant military branch, or some other agency of the military, should have a record of this.  As such, additional verification should be attempted.  

Finally, pursuant to the Board's March remand, the Veteran was afforded a VA examination in August 2013 in connection with his claim.  At the examination, the Veteran identified the followings stressors:  (1) "I saw someone drop dead in basic training;" and (2) "my cousin died in Vietnam while I was in basic training."  The examiner found that neither of these stressors involved direct threat of the Veteran's life or personal integrity and, therefore, they do not meet Criterion A required for a DSM-IV diagnosis of PTSD.  The examiner further stated that the Veteran did not make a fear statement, but reported "I thought I died but I woke up in the brig."  The Board notes that the Court, in its decision (see page 2) found that this same reasoning in an August 2010 VA examination report was a misstatement of the DSM-IV criteria, which also includes the words "confronted with an event or events" and "of self or others."  The Court stated that the August 2010 examiner failed to explain why the Veteran being confronted with the event that his cousin had been killed inaction did not satisfy this definition.  Consequently, according to the Court's reasoning, the August 2013 examiner's reasons for finding the Veteran's claimed stressors to not meet Criterion A are also inadequate for failing to explain why neither of the reported stressor meet he "confronted with" and "others" language in the DSM-IV Criterion A.

The examiner found that, even giving the Veteran the benefit of the doubt for Criterion A, he still does not meet the full DSM-IV criteria for a diagnosis of PTSD (the Veteran did not provide any responses as to Criteria B, C and D).  Instead, the examiner diagnosed the Veteran to have major depressive disorder, recurrent, moderate (non-service related).  The examiner further stated that a careful review of the medical evidence reveals that between February 1997 and 2011, the Veteran was treated for major depressive disorder (recurrent, severe with psychotic features), depressive disorder, not otherwise specified, and chronic pain (non-service connected conditions).  He stated the, after 14 years of treatment, the Veteran received a "rule-out" diagnosis of PTSD by a case manager; however, his treating psychiatrist continued to treat him for depression.  He concluded that, based on the information gathered and evidence reviewed, in his opinion, the Veteran does not meet the full DSM-IV diagnostic criteria for 309.81, Posttraumatic Stress Disorder (PTSD).  

In reconciling the conflicting evidence, however, the VA examiner failed to address the two previous VA examinations from March 2002 and September 2009 that resulted in a diagnosis of PTSD being rendered (which the Board noted in its remand instruction).  Thus, it is unclear whether the Veteran, at any time during the period his claim has been pending, has met the criteria for a diagnosis of PTSD but did not at the time of the August 2013 VA examination.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim). 

Furthermore, the examiner failed to address the Veteran's alleged personal assaults in service from his drill sergeant (being pushed around), when put in the brig (was hit in head and knocked out after he went to get his rifle to shoot the staff sergeant who told him about his cousin being killed in Vietnam), and from being attacked after getting off a bus that was enroute to the base (attacked and hung by Mexicans in Oceanside, CA), and whether this may have caused PTSD or caused or aggravated his diagnosed major depressive disorder.  The Board notes that the Court, in its decision (see pages 6-8), found that the Veteran's lay statements, although inconsistent with the service records, could not be used to find his statements not credible for reasons stated therein.  Specifically, as to behavioral changes, the Court pointed out that the evidence from April 1969 showing "dissatisfaction in service," which the Board had found was before his cousin's death in Vietnam, however, was after his claimed personal assaults in boot camp.  

In personal assault claims, secondary evidence may need interpretation by a clinician, especially if the evidence involves behavior changes. Evidence that documents such behavior changes may require interpretation in relation to the medical diagnosis by a VA neuropsychiatric physician.  Since the examiner did not address the claimed personal assault stressor nor give an opinion as to whether they support a diagnosis of a psychiatric disorder, such is necessary to obtain a complete medical opinion.




Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the records of the Veteran's mental health treatment at the South Bend, IN, VA Medical Center since August 2006.

2.  Contact the Marine Corps and request that it conduct a search of the appropriate records in regard to verification of the claimed death the Veteran witnessed while in boot camp.  It is noted that the name of this individual, his unit assignment and approximate date of death were reported by the Veteran in a letter from his attorney dated April 25, 2013.  A negative reply should be requested if the Marine Corps is unable to verify this individual's death.

If the Marine Corps is unable to verify this individual's death, then contact the U.S. Army and Joint Services Records Research Center (JSRRC) and ask it to conduct a search of the records for the 2nd Battalion, 5th Marine Division for documentation of the identified individual's death in or about November 1968.  A negative reply should be requested if the JSRRC is unable to verify this individual's death.

If this individual's death remains undocumented, then contact any other military agency or organization that may be able to provide documentation of this individual's death.  Once all efforts have been conducted to verify the identified individual's death, a formal finding of unavailability should be rendered following the appropriate procedures.

3.  Return the Veteran claims file to the examiner who conducted the August 2013 VA mental disorders examination for an addendum report in response to the following additional requested opinions.  If the August 2013 VA examiner is not available, then the Veteran's claims file should be forwarded to an examiner with the requisite experience to address the below requests.  A new VA examination should not be scheduled unless the examiner responding to this request deems it necessary in order to adequately respond.  

The examiner should respond to the following:

a. With regard to the examiner's opinion that the reported in-service stressors do not meet the DSM-IV Criterion A for a diagnosis of PTSD, please provide an explanation why these stressors, especially the one relating to the Veteran being told about the death of his cousin in Vietnam, do not meet the ""confronted with and event or events" involving "others" language in the DSM-IV Criterion A.  (See the Board's discussion above as well as the Court's Memorandum of Decision dated in April 2012, page 2, for more explanation.)

b. Please reconsider the evidence of record relating to a diagnosis of PTSD, to include the VA examinations conducted in March 2002 and September 2009 which render such diagnosis, and provide an opinion as to whether, given these diagnoses of PTSD, the evidence demonstrates that the Veteran fully manifested the criteria for a diagnosis of PTSD at any time during the period his claim has been pending.

c. With regard to the Veteran's alleged personal assaults, the Veteran has alleged as in-service stressors (although admittedly not reported at the August 2013 VA examination) that he was subjected to several personal assaults during service (which include (1) being pushed around by his drill sergeant; (2) being hit on the head and knocked unconscious while going to get his rifle to shoot the staff sergeant who told him about his cousin being killed in Vietnam and being put in the brig; and (3) being attacked in Oceanside, California, by a group of Mexicans and being hung from a tree after getting off a bus that was enroute to the base).  

The law provides that, in personal assault cases, the occurrence of the alleged stressor can be determined by a medical examiner based upon a thorough review of the evidence.  This is because there is often little objective evidence such as a medical record, report, or similar evidence, to document the actual occurrence of the assault.  Thus, other types of evidence, such as, but not limited to, statements from family members, roommates, fellow service members, or clergy and evidence of behavior changes following the claimed assault, can be considered in determining whether a claimed personal assault occurred.  

The examiner must offer an opinion as to whether the evidence obtained, including the Veteran's service medical and personal records, contain indicators (such as any behavioral changes following the claimed results) that he was assaulted in service.  The examiner should specifically address whether the evidence of record from April 1969 that the Veteran had been "dissatisfied with military life" and "wanted out" and received his first disciplinary action in May 1969 is evidence supporting that the was subjected to personal assault stressors while in boot camp as claimed (as suggested by the Court on page 7 of its decision).  If there is evidence to such effect, the examiner should opine whether it is at least as likely as not that the Veteran has a psychiatric disorder, including PTSD, related to such personal assault.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and continuity of symptomatology since service.  A complete explanation for the reasons of the opinions given must be set forth in clear language.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why and the reasons for that inability.

4.  After ensuring that all requested development has been completed (including that any report from the VA examiner addresses the specific requests in the remand) and all attainable evidence has been associated with the claims file, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


